COBB, Judge.
The trial court dismissed an insurance carrier, Equity General Insurance Co., as a party defendant herein pursuant to section 627.7262, Florida Statutes (Supp.1982). The order of dismissal was entered on August 1, 1983. Subsequently, the Florida Supreme Court, while upholding the constitutionality of the statute, held that it did not apply retroactively. VanBibber v. Hartford Accident & Indemnity Ins. Co., 439 So.2d 880 (Fla.1983). The incident giving rise to the instant suit occurred prior to the October 1, 1982, effective date of the statute.
Accordingly, the order dismissing Equity as a party is reversed and the cause remanded for further proceedings.
REVERSED and REMANDED.
DAUKSCH and SHARP, JJ., concur.